 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL C. TOMASINI,                                 No. 2:18-cv-3020 MCE CKD P
12                       Plaintiff,
13           v.                                        ORDER
14   JESSICA DUNCAN, et al.,
15                       Defendants.
16

17           Plaintiff asks that the matter be stayed because he has not had access to the law library at

18   his prison. Plaintiff does not indicate why he requires access to the law library and the court

19   notes that defendant Huggard’s motion for summary judgment is submitted to the court for

20   decision. Since it does not appear necessary that plaintiff be granted access to a law library at

21   present, his motion for a stay will be denied.

22           Plaintiff has filed a motion seeking leave to file a sur-reply with respect to the pending

23   motion for summary judgment. Under Local Rule 230(l), sur-replies are generally not permitted,

24   and plaintiff fails to point to anything suggesting why that rule should not apply here. His motion

25   for leave to file a sur-reply will be denied.

26           Finally, plaintiff seeks leave to file a motion for summary judgment. The deadline for

27   filing motions for summary judgment passed on March 15, 2021 and plaintiff has not adequately

28   /////
                                                       1
 1   explained why he did not file his motion before the deadline passed or file a cross-motion for

 2   summary judgment when he filed his opposition to the pending motion for summary judgment.

 3   His motion for leave to file a motion for summary judgment will be denied.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. Plaintiff’s motion for a stay (ECF No. 96) is denied;

 6          2. Plaintiff’s motion for leave to file a sur-reply with respect to defendant Huggard’s

 7                 pending motion for summary judgment (ECF No. 98) is denied;

 8          3. The sur-reply filed by plaintiff on June 23, 2021 is stricken; and

 9          4. Plaintiff’s motion for leave to file a motion for summary judgment (ECF No. 97) is

10                 denied.

11   Dated: June 29, 2021
                                                     _____________________________________
12
                                                     CAROLYN K. DELANEY
13                                                   UNITED STATES MAGISTRATE JUDGE

14

15

16   1
     toma3020.lv
17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
